Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention groups II-IV (see requirement for restriction dated 10/18/2021), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2021.
Claim Objections
Claims 3, 6, and 18 are objected to because of the following informalities: 
Claim 3 recites “further comprising the pump”.  Claim 1, on which claim 3 depends, already sets forth a pump, so the recitation in claim 3 appears to be redundant.
Claim 6 is objected to because the claim appears to be missing a “wherein” or “and” before “the branch member” (line 2).
Claim 18, line 5 recites “an atrium or left ventricle” but line 3 of the claim recites “an atrium or ventricle”.  Examiner interprets that these are in reference to the same heart areas, but requests amendment of the claim to clarify this language.  This objection further applies to claim 19 based on its dependency on claim 18.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 4, 5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 4 recites, “a sealing element near a first end configured to engage a tissue wall”.  It is unclear what the “first end” belongs to – is this in reference to the branch member?  Further, the “configured to” language is unclear because the claim does not clearly define what element is configured to engage the tissue wall.  Is this in reference to the branch member, the sealing member, or a first end?  Claim 5 inherits this deficiency.
Claim 7 recites “the main lumen” which lacks antecedent basis.
Claim 8 recites a second portion which appears to be in reference to claim 7.  However, as currently presented, claim 8 is dependent on claim 1.  Claim 1 does not define a “first portion” so inclusion of a “second portion” in claim 8 is confusing.  Claims 9-11 inherit this deficiency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 37 and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jarvik (US 2010/0249489 A1).
Regarding claim 37, Jarvik discloses an implantable medical device for cardiac assistance (par 0026), the implantable medical device comprising: a main body (portion of conduit 16; par 0026) configured to deploy within an aorta (par 0026; the conduit 16 extends into the aorta distal to the valve), the main body including a lumen configured to maintain fluid flow through the aorta (par 0026, shown in figure 1, the portion of conduit 16 discharges blood by arrow 18); a branch member extending from the main body and configured to deploy within a chamber of a heart to fluidly connect the aorta and the chamber of the heart (par 0026; conduit 12 which is shown in figure 1 within the ventricle); and a pump arranged within the branch member and configured to convey blood from the chamber of the heart through the branch member and into the lumen of the main body (par 0026-0027; pump 8 shown in figure 1 couple to conduit 18).
Regarding claim 38, Jarvik discloses the branch member is integral with the main body (par 0026, where the conduit 12 and portion of conduit 16 are integral structures as shown in figure 1).
Claims 40 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barbut et al (US 6,136,025, hereinafter “Barbut”).
Regarding claim 40, Barbut discloses an implantable medical device for cardiac assistance (col 6, ln 47-col 7, ln 2), the implantable medical device comprising: a stent-graft (col 6, ln 47-col 7, ln 2) configured to deploy within a pulmonary vein (col 7, ln 46-61) and including a lumen configured to maintain fluid flow through the pulmonary vein 
Regarding claim 41, Barbut discloses the stent-graft configured to interface with a pump (col 6, ln 47-col 7, ln 2 as shown in figures 1A-D), and the pump configured to convey blood from the pulmonary vein to a left atrium (col 7, ln 46-61).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvik in view of Duarte (US 7,039,450).
Regarding claim 39, Jarvik discloses the claimed invention, but does not explicitly disclose that the branch member is configured to telescope inwardly and outwardly relative to the main body.
Duarte is analogous art with regard to medical conduit constructions.  Duarte discloses a conduit structure including a telescoping means for extending and retracting a coupled functional member, such that the conduit includes a portion which telescopes inwardly and outwardly relative to a main body (col 2, ln 15-36).  Applied to the invention of Jarvik, the features of Duarte would provide that the branch member with a configuration to telescope inwardly and outwardly relative to the main body as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Duarte in the invention of Jarvik, since such a modification would provide the predictable results of a deflectable distal end which assists the user in properly positioning the conduit and functional member as known in the art
Allowable Subject Matter
Claims 1, 12, 13, 14, 15, 16, and 17 are allowed.
Objected claims 3, 6, 18, and 19 are likewise allowable based on allowance of independent claims 1 and 15, but require amendments to correct the informalities proposed above.  As allowable subject matter has been indicated, applicant's reply must 
Claims 4, 5, and 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799